16679166Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 9, 12, 15, and 18-19 have been amended; Claim 20 is added as a new claim; and Claims 1-20 remain for examination, wherein claim 1 is an independent claim. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 8 is amended to delete one of two periods “.” at the end of the claim.

Status of the Previous Rejections
Previous objection of claims 15 and 18 because of the informalities is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 12/07/2020.
Previous rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the 
Previous rejection of Claim(s) 1, 3, 6-8, and 10-19 under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (CN 104988494 A, listed in IDS filed on 05/14/2021, with on-line English translation, thereafter CN’494) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 12/07/2020.
Previous rejection of Claim(s) 2 and 9 under 35 U.S.C. 103(a) as being unpatentable over CN’494 is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 12/07/2020.
Previous rejection of Claim(s) 4-5 under 35 U.S.C. 103(a) as being unpatentable over CN’494 in view of Qian et al (CN 104846364 A, listed in IDS filed on 12/13/2019, with on-line English translation, thereafter CN’364) is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 12/07/2020.
Previous rejection of Claim(s) 1-19 on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-20 of copending application No. 16/622,961 (US-PG-pub 2021/0147967 A1) in view of CN’364 is withdrawn in view of the Applicant’s “Argument/remarks with amendment” filed on 12/07/2020.

Reason for Allowance
Claims 1-20 are allowed.  
Regarding the instant independent claim 1, Zhang et al (CN’494) teaches a wear-resisting and corrosion-resisting hydraulic standing cylinder with cladding an iron-based alloy powder on surface and all of the essential alloy elements disclosed by Zhang et al 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734